Citation Nr: 1417662	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-40 236	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a respiratory disorder, claimed as asthma.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Sister and Father


ATTORNEY FOR THE BOARD

Marylee Hannan, Counsel


INTRODUCTION

The Veteran (appellant) had active service in the United States Army from September 1975 to March 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran has claimed service connection for a nervous condition.  His medical records reflect diagnoses of bipolar disorder; paranoid schizophrenia; depression; alcohol dependence; substance abuse; and a personality disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  

That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  In this case, the appellant has submitted a claim for service connection for asthma.  Review of his medical records reveals diagnoses of chronic obstructive pulmonary disease and emphysema, as well as bronchial asthma.  

In compliance with the Court's holdings, the issues on appeal are as listed on the title page.

The Board notes that the Veteran's back disorder service connection claim was originally denied in a May 1978 rating decision; he was notified of the denial the next month, but he did not complete the steps required to appeal that decision.  The May 1978 RO decision therefore represents the last final action on the merits of the back disorder service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  In a September 2003 rating decision, the RO determined that reopening of the back disorder claim was not warranted.  The appellant was notified of the denial that same month, but he did not appeal.  The September 2003 rating decision therefore represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the September 2003 rating decision constitutes new and material evidence.

The Veteran submitted his initial claim for service connection for a nervous disorder in February 1987.  That claim was denied in an April 1987 rating decision and that denial was confirmed in a May 1987 rating decision.  The appellant was notified of the denial in June 1987, but he did not complete the steps required to appeal that decision.  The May 1987 RO decision therefore represents the last final action on the merits of the psychiatric disorder service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The RO determined that reopening of the psychiatric disorder claim was not warranted in rating decisions issued in February 1990, and September 2003.  The appellant was notified of those denials in March 1990, and September 2003, respectively, but he did not complete the steps required to appeal either decision.  The September 2003 rating decision therefore represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the September 2003 rating decision constitutes new and material evidence.

In November 2011, a Travel Board hearing was held at the RO before the undersigned.  The transcript from that hearing is in the claims file.  In connection with that hearing, the appellant submitted evidence directly to the Board.  This evidence consisted of copies of hundreds of pages of VA medical treatment records.  The appellant also submitted a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  However, as the case is being remanded, those records will be available for review by the Agency of Original Jurisdiction (AOJ).

In addition to the paper claims files, there is an electronic file associated with the claims.  The electronic file does not currently contain any evidence pertinent to the claims that is not already included in the paper claims files.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in part, that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information needed to reopen the claim and notifying the claimant of the evidence and information needed to establish entitlement to the underlying claim for the benefit sought by the claimant.  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Furthermore, in Overton v. Nicholson, 20 Vet. App. 427 (2006), the Court held that a notice letter that does not state the specific claim at issue and provide notice within the context of that claim cannot be considered informative on that particular claim for purposes of fulfilling the notice requirements under 38 U.S.C.A. § 5103.

The RO sent the Veteran a notice letter, in July 2009, in which he was informed that new and material evidence was needed to reopen his claims for service connection for back and psychiatric disorders but the letter did not inform him of the actual bases for the prior denials of his claims.  In addition, the RO did not provide any notice that described what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials.  Kent, supra.  The Court has further held such a failure to notify the Veteran of the evidence and information necessary to reopen the claim is prejudicial error.  Id.  Lastly, the August 2011 notice letter sent to the appellant to correct these deficiencies erroneously told him that the last final decision on those claims occurred in December 2009 (the rating on appeal).

Thus, the Board finds that the procedural flaws relating to the appellant's back and psychiatric disorder service connection claims has resulted in the creation of prejudice to the appellant, under Court precedents, which forestalls proceeding with the issuance of a final decision.  On remand, the AOJ must provide the appellant with notice that satisfies the requirements of the Court's ruling in Kent, supra, to include what is necessary to substantiate the previously unestablished element or elements required to change the previous denial of service connection for a low back disorder and a psychiatric disorder. 

In addition, the Veteran's claims file does not include any service medical treatment records other than his service entrance examination.  Some service personnel records are included in the claims file; these do not relate to the facts and circumstances concerning his discharge after less than 180 days of active duty.  In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist such a veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

Here, the RO never made a formal finding of the unavailability of the Veteran's service records.  In addition, it is unclear whether the RO has attempted to obtain other alternative records.  This must be rectified on remand.

Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service medical records are missing.  A non-exhaustive list of documents that may be substituted for service medical records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  VA Adjudication Procedure Manual, Manual M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 27.b.  The Veteran should be afforded the opportunity to provide such documentation.

Review of the evidence of record reveals that the appellant has submitted written statements in which he has declared that he has been in receipt of VA treatment services from facilities in Philadelphia, Hampton, Coatesville, Lebanon, Perry Point and Baltimore.  However, no records from any Maryland facility are of record and the records from the other named facilities appear to be incomplete.  For example, a Lebanon VA treatment note, dated in May 2009, indicates that the appellant was in receipt of VA psychiatric treatment between 2001 and 2006, and that those records indicate that the appellant initially received psychiatric treatment in 1974 - prior to his entry into service, but those 2001 to 2006 treatment records have not been included in the claims file.  In addition, while the record reflects that the appellant has been incarcerated on several occasions (including from May 2007 to May 2009), no prison treatment records for the appellant are included in the claims file.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, in order to fulfill the duty to assist, all of these records described herein should be obtained and associated with the claims file.

The evidence of record indicates that the appellant had been treated for asthma when he was a child.  This raises the question of pre-existing asthma; the RO has not yet addressed that aspect of the case.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is clear and unmistakable evidence that asthma pre-existed the appellant's entry into military service.  The RO also has not determined whether, if any such condition did pre-exist service, there is clear and unmistakable evidence that any such pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.

On remand, these deficiencies must be rectified.

The AOJ must also keep in mind that separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).

These considerations require the gathering of military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the AOJ is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.   Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents, including Kent v. Nicholson, 20 Vet. App. 1 (2006), has been completed.  See also 38 C.F.R. § 3.156.

2.  Search, at the National Personnel Records Center, or other appropriate sources, for psychiatric treatment records and inpatient treatment records for the appellant and for the rest of the appellant's service medical treatment records.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

3.  Search, at the National Personnel Records Center, or other appropriate sources, for the rest of appellant's service personnel records (Official Military Personnel File (OMPF)) or alternative records.  In particular, the appellant's Army narrative performance evaluation reports (including records relating to counseling, disciplinary actions and early discharge) must be obtained.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

4.  Contact the Veteran to obtain the names and addresses of all VA, private or other government health care providers and treatment centers where he has been treated for any condition, including substance abuse, since his service discharge in March 1976.  After securing the necessary release(s), obtain those records that have not been previously secured.  

In particular, all prison (Department of Corrections) medical and psychiatric treatment records and all liver function laboratory testing records must be obtained, as well as all treatment and laboratory records from the VA Medical Centers in in Philadelphia, Hampton, Coatesville, Lebanon, Perry Point and Baltimore.  

If any location contacted suggests other sources, those sources must be encompassed by the search.

5.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records. 

6.  Review the claims file and ensure that all indicated development actions have been conducted and completed in full.  If any additional development is necessary to re-adjudicate any issue on appeal, especially in light of any newly received records, that development must be done, including the scheduling of medical examination(s) and/or the obtaining of medical opinion(s).  If any development is incomplete, appropriate corrective action is to be implemented.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

7.  Thereafter, re-adjudicate the appellant's claims; the readjudication must reflect consideration of all evidence of record and be done with application of all appropriate legal theories, to include new and material evidence, direct, presumptive, secondary and aggravation theories for service connection.  An appropriate period of time must be allowed for response.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

